DETAILED ACTION
This Office Action is in response to the amendment filed 12/9/2021 for application 16/587,522.
Claims 1-19 have been examined and are pending.  Claims 1-7, 11-14, 16, 18, and 20 have been amended.  Claims 1, 18, and 20 are independent claims.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made FINAL.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 12/9/2021, with respect to claims 1-20, have been fully considered but they are not persuasive.
Applicant argues as follows:  With respect to independent claim 1, Morris and Bono, even when combined, do not disclose or suggest: “A method comprising: copying a first restrictive permission of a file to a second restrictive permission of the file, wherein the file is stored on a host file system; changing the first restrictive permission to a third less-restrictive permission; receiving, from a container file system, a request to access the file; in response to the request and before providing the container file system with access to the file using the third less-restrictive permission, changing the third less-restrictive permission to the second restrictive permission; and providing the container file system with access to the file based on the second restrictive permission” (emphasis added).
Examiner respectfully notes that because of Applicant’s amendment of the claims, the independent claims are now rejected by the combination of Morris, Bono, and Howarth.  Morris, in col. 6, lines 12-22, discloses copying a first permission of a file to a second permission of the file; in col. 6, lines 23-39, changing the first restrictive permission to a third restrictive permission; in col. 6, lines 23-39, in response to the request and before providing the container file system with access to the file using the third restrictive permission, changing the third restrictive permission to the second restrictive permission  Bono, in col. 5, lines 41-60, discloses wherein the file is stored on a host file system; in col. 30, lines 11-22, receiving, from a container file system, a request to access the file; in col. 30, lines 11-22, col. 7, lines 23-39, and col. 17, lines 12-26, providing the container file system with access to the file based on the second restrictive permission  Howarth, n paragraphs 0017, 0021, 0066, and 0023, discloses changing the first restrictive permission to a third less-restrictive permission; , changing the third less-restrictive permission to the second restrictive permission; in paragraphs 0032 and 0057,. in response to the request and before providing the container file system with access to the file using the third less-restrictive permission.
Applicant argues as follows:  In that regard, Morris and Bono, even when combined, does not disclose or suggest “in response to the request and before providing the container file system with access to the file using the third less-restrictive permission, changing the third less-restrictive permission to the second restrictive permission” and “providing the container file system with access to the file based on the second restrictive permission,” as recited (emphasis added). The Action, p. 4, cites col. 6, lines 23-39 of Morris as allegedly teaching in response to the request and before providing the container container file system with access to the file using the third less- restrictive permission, changing the third less-restrictive permission to the second restrictive permission; and providing the container file system with access to the file based on the second restrictive permission.” The Action acknowledges that Morris does not explicitly disclose providing the container file system with access to the file based on the second permission. However, the Action alleges that Bono teaches this feature in col. 30, lines 11-22.  While in these sections, Bono provides access to the container file systems and client, the instant claims prevent unbridled access by users of container file system by utilizing the second restrictive permission rather than the third less-restrictive permission. That is, claim 1 requires, “in response to the request and before providing the container file system with access to the file using the third less-restrictive permission, changing the third less-restrictive permission to the second restrictive permission; and providing the container file system with access to the file based 
Examiner respectfully notes that because of Applicant’s amendment of the claims, the independent claims are now rejected by the combination of Morris, Bono, and Howarth.  Morris, in col. 6, lines 23-39, in response to the request and before providing the container file system with access to the file using the third restrictive permission, changing the third restrictive permission to the second restrictive permission.  Bono, in col. 30, lines 11-12, and col. 17, lines 12-26, discloses providing the container file system with access to the file based on the second restrictive permission.  Howarth, in paragraphs 0032 and 0057, discloses in response to the request and before providing the container file system with access to the file using the third less-restrictive permission; in paragraphs 0017, 0021,  0066, 0023, changing the third less-restrictive permission to the second restrictive permission.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 5002 to schedule an interview.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-8, 18, and 20 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Morris (US7680999), filed February 8, 2000, in view of Bono (US8285758), filed June 30, 2007, and Howarth (US20110314392), filed June 17, 2010.
Regarding claim 1, Morris discloses a method comprising:  
copying a first permission of a file to a second permission of the file (Morris, col. 6, lines 12-22, “At step 110, call instruction 104 specifically stores the current privilege level from PSR.cpl field 52 into a previous privilege level field (PFS.ppl) 70 of PFS register 44.”);
changing the first restrictive permission to a third restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level [i.e., third permission encompasses promoted privilege level] of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.  If the previous privileged level state in PFS.ppl field 70 is more privileged than the current privilege level in PSR.cpl field 52, at step 120 privilege promotion instruction 62 takes an illegal operation fault.”);
in response to the request and before providing the container file system with access to the file using the third restrictive permission, changing the third restrictive permission to the second restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.”).
Morris does not explicitly disclose wherein the file is stored on a host file system; receiving, from a container file system, a request to access the file; providing the container file system with access to the file based on the second permission.
However, in an analogous art, Bono discloses wherein the file is stored on a host file system (Bono, col. 5, lines 41-60, “As described above with reference to FIG. 5, a new file server architecture includes a container file system 81 built on a sparse metavolume 82 for enhanced decoupling of logical storage from physical storage.  However, the new file server architecture has been designed to be generic and portable across multiple storage platforms including array, network (fabric and network appliances), and servers hosting various types and levels of virtualization services, including out-of-band services, which can be deployed to host block devices at network level (director class fabric switches) or on storage arrays.”);
receiving, from a container file system, a request to access the file (Bono, col. 30, lines 11-22, “The container file systems layer calls a read or write I/O Request Packet (IRP) function in order to perform asynchronous read or write operations on the sparse volume data object in a read-write state 482.” ; col. 17, lines 12-26, attributes, extending a file, container file system);
providing the container file system with access to the file based on the second restrictive permission (Bono, col. 30, lines 11-22, “The container file systems layer calls a read or write I/O Request Packet (IRP) function in order to perform asynchronous read or write operations on the sparse volume data object in a read-write state 482.”; col. 7, lines 23-39, “The network file server 21 also provides metadata services to the client 23 so that the client may perform read and write operations directly to the cached disk array 29 over a data link 22.  For example, as described in Vahalia et al. U.S.  Pat.  No. 6,973,455 issued Dec.  6, 2005, incorporated herein by reference, the client 23 sends to the file server 21 at least one request for access to a file.  In response, the file server 21 grants a lock to the client 23, and returns to the client metadata of the file including information specifying data storage locations in the cached disk array 29 for storing data of the file.  The client 23 receives the metadata, and uses the metadata to produce at least one data access command for accessing the data storage locations in the cached disk array 29.  The client sends the data access command to the cached disk array 29 to read or write data to the file.  For a write operation, the client 23 may modify the metadata.  When the client 23 is finished writing to the file, the client returns any modified metadata to the file server 21.”; col. 17, lines 12-26, attributes, extending a file, container file system ).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bono with the system/method/ non-transitory machine-readable medium of Morris to include wherein the file is stored on a host file system; receiving, from a container file system, a request to access the file; providing the container file system with access to the file based on the second permission.
One would have been motivated to provide users with the benefits of provisioning a file system with different classes of storage and providing file system awareness (Bono: col. 2, lines 45-48).
restrictive permission to a third restrictive permission; in response to the request and before providing the container file system with access to the file using the third restrictive permission; changing the third restrictive permission to the second restrictive permission; but does not explicitly disclose changing the first restrictive permission to a third less-restrictive permission; in response to the request and before providing the container file system with access to the file using the third less-restrictive permission; changing the third less-restrictive permission to the second restrictive permission.
However, in an analogous art, Howarth discloses changing the first restrictive permission to a third less-restrictive permission; , changing the third less-restrictive permission to the second restrictive permission (Howarth, paragraph 0017, “By way of example, as parties join and/or leave a meeting, the data presented at the meeting may be dynamically modified  as appropriate to ensure that all parties in the meeting have sufficient authorization, e.g., privilege levels, to view the presented data.”; paragraph 0021, “Section of third content type 104c may be viewable, or otherwise accessed, by users with any privilege level which is less restrictive  than the most restrictive privilege levels and/or any security level that is higher than the lowest security level.”; paragraph 0066, “Generally, the data presented in a meeting may be dynamically altered as the attendees of the meeting change”; paragraph 0023, “the user with the most restrictive permissions and/or the lowest security level is presented with representation 108 when he or she requests  access to document”);
in response to the request and before providing the container file system with access to the file using the third less-restrictive permission (Howarth, paragraph 0032 and 0057, “That is, identifying content types typically includes identifying content types of different portions of the data, and determining the lowest privilege level needed by an attendee in order to view or otherwise access each portion” ).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Howarth with the system/method/ non-transitory machine-readable medium of Morris and Bono to include changing the first restrictive permission to a third less-restrictive permission; in response to the request and before providing the container file system with access to the file using the third less-restrictive permission; changing the third less-restrictive permission to the second restrictive permission.
One would have been motivated to provide users with the benefits of adjusting data presented dynamically such that the data presented remains consistent with the authorization of parties viewing the data at the present time (Howarth: paragraph 0017).

Regarding claim 2, Morris, Bono, and Howarth disclose the method of claim 1.  Morris discloses wherein the first restrictive permission includes a permission that prevents unprivileged users from reading, edit, or executing the file (Morris, col. 5, lines 46-49, “In one embodiment, processor 32 verifies page level permissions to a given virtual page by verifying privilege levels, page level read and write permission, and protection key read and write permission.”).
Regarding claim 3, Morris, Bono, and Howarth disclose the method of claim 1.  Morris discloses wherein the first restrictive permission is the same as the second restrictive permission (Morris, col. 6, lines 12-22, “At step 110, call instruction 104 specifically stores the current privilege level from PSR.cpl field 52 into a previous privilege level field (PFS.ppl) 70 of PFS register 44.”).
Regarding claim 4, Morris, Bono, and Howarth disclose the method of claim 1.  Morris discloses wherein the first restrictive permission is different from the third restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.”).
 Regarding claim 5, Morris, Bono, and Howarth disclose the method of claim 1.  Morris discloses wherein the third restrictive permission includes a permission that allows unprivileged users to read, edit, or execute the file (Morris, col. 5, lines 46-49, “In one embodiment, processor 32 verifies page level permissions to a given virtual page by verifying privilege levels, page level read and write permission, and protection key read and write permission.”).
Regarding claim 6, Morris, Bono, and Howarth disclose the method of claim 1.  Bono discloses wherein the storing the first restrictive permission as the second restrictive second permission as an extended attribute of the file (Bono, col. 5, lines 41-60, “As described above with reference to FIG. 5, a new file server architecture includes a container file system 81 built on a sparse metavolume 82 for enhanced decoupling of logical storage from physical storage.  However, the new file server architecture has been designed to be generic and portable across multiple storage platforms including array, network (fabric and network appliances), and servers hosting various types and levels of virtualization services, including out-of-band services, which can be deployed to host block devices at network level (director class fabric switches) or on storage arrays.”).
Regarding claim 7, Morris, Bono, and Howarth disclose the method of claim 1.  Morris  discloses wherein the changing the third restrictive permission to the second permission is performed by the host file system (Morris, col. 3, lines 30-32, “FIG. 2 is a flow diagram illustrating an operation of a secure privilege promotion/demotion mechanism performed in the computer system of FIG. 1.”) .
Regarding claim 8, Morris, Bono, and Howarth disclose the method of claim 1.  Bono discloses wherein the container file system executes on the host file system (Bono, col. 1, lines 49-63, “The data mover computers use a network block services protocol in a configuration process in order to export to the clients logical volumes of network attached storage, which become local pseudo-disk instances.”; col. 6, lines 5-25, “The data mover 26 also has a network block services (NBS) module 42 for exporting to the clients logical volumes 56, 57 of network attached storage in the cached disk array 29.  These logical volumes 56, 57 then become pseudo-disk instances that appear local to the clients.”; col. 8, lines 28-35, “The container file system 81 also provides improved fault containment because it is hosting a single production file system or iSCSI LUN and its snapshots.”; col. 25, lines 41-60, “However, the new file server architecture has been designed to be generic and portable across multiple storage platforms including array, network (fabric and network appliances), and servers hosting various types and levels of virtualization services, including out-of-band services, which can be deployed to host block devices at network level (director class fabric switches) or on storage arrays.”).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 18, Morris discloses a system comprising:
a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory to execute instructions from the non-transitory memory to perform operations comprising (Morris, col. 3, lines 52-63, “A computer system according to the present invention is illustrated generally at 30 in FIG. 1.  Computer system 30 includes at least one processor, such as processor 32, for performing sequences of logical operations.  Computer system 30 also includes memory 34 for storing instructions and data for use by processor 32.  An operating system 36 is stored in memory 34 and controls processor 32 and memory 34 for system operations and for executing application program instructions stored in memory 34.  Memory 34 typically includes random access memory (RAM), non-volatile memory, and a hard disk drive, but can include any known type of memory storage.”);
creating an extended attribute corresponding to the file (Morris, col. 6, lines 12-22, “At step 110, call instruction 104 specifically stores the current privilege level from PSR.cpl field 52 into a previous privilege level field (PFS.ppl) 70 of PFS register 44.”; col. 4, lines 41-48, “Processor 32 has a current privilege level represented by a current privilege level field (PSR.cpl) 52 in PSR 46.  The current privilege level stored in PSR.cpl field 52 controls accessibility to system resources in processor 32, such as the system registers in system register set 40, system instructions, and system memory pages.  The current privilege level stored in PSR.cpl field 52 varies between two or more execution privilege levels.”);
storing a second restrictive permission in the extended attribute, wherein the second restrictive permission is equivalent to the first restrictive permission (Morris, col. 6, lines 12-22, “At step 110, call instruction 104 specifically stores the current privilege level from PSR.cpl field 52 into a previous privilege level field (PFS.ppl) 70 of PFS register 44.”);
changing the first restrictive permission to a third restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level [i.e., third permission encompasses promoted privilege level] of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.  If the previous privileged level state in PFS.ppl field 70 is more privileged than the current privilege level in PSR.cpl field 52, at step 120 privilege promotion instruction 62 takes an illegal operation fault.”);
wherein the first restrictive permission and the third restrictive permission are different (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.”);
changing the third restrictive permission to the stored second restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.”). 
Morris does not explicitly disclose storing a file with a first restrictive permission in a host file system; receiving a remote request to access the file using the third restrictive permission, before providing the file to the remote requester;  providing the file to the remote requester with the second restrictive permission.
However, in an analogous art, Bono discloses storing a file with a first restrictive permission in a host file system (Bono, col. 5, lines 41-60, “As described above with reference to FIG. 5, a new file server architecture includes a container file system 81 built on a sparse metavolume 82 for enhanced decoupling of logical storage from physical storage.  However, the new file server architecture has been designed to be generic and portable across multiple storage platforms including array, network (fabric and network appliances), and servers hosting various types and levels of virtualization services, including out-of-band services, which can be deployed to host block devices at network level (director class fabric switches) or on storage arrays.”);
receiving a remote request to access the file, before providing the file to the remote requester (Bono, col. 30, lines 11-22, “The container file systems layer calls a read or write I/O Request Packet (IRP) function in order to perform asynchronous read or write operations on the sparse volume data object in a read-write state 482.”);
providing the file to the remote requester with the second restrictive permission (Bono, col. 30, lines 11-22, “The container file systems layer calls a read or write I/O Request Packet (IRP) function in order to perform asynchronous read or write operations on the sparse volume data object in a read-write state 482.”; col. 7, lines 23-39, “The network file server 21 also provides metadata services to the client 23 so that the client may perform read and write operations directly to the cached disk array 29 over a data link 22.  For example, as described in Vahalia et al. U.S.  Pat.  No. 6,973,455 issued Dec.  6, 2005, incorporated herein by reference, the client 23 sends to the file server 21 at least one request for access to a file.  In response, the file server 21 grants a lock to the client 23, and returns to the client metadata of the file including information specifying data storage locations in the cached disk array 29 for storing data of the file.  The client 23 receives the metadata, and uses the metadata to produce at least one data access command for accessing the data storage locations in the cached disk array 29.  The client sends the data access command to the cached disk array 29 to read or write data to the file.  For a write operation, the client 23 may modify the metadata.  When the client 23 is finished writing to the file, the client returns any modified metadata to the file server 21.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bono with the system/method/ non-transitory machine-readable medium of Morris to include storing a file with a first restrictive permission in a host file system; receiving a remote request to access the file, before providing the file to the remote requester; providing the file to the remote requester with the second restrictive permission.
One would have been motivated to provide users with the benefits of provisioning a file system with different classes of storage and providing file system awareness (Bono: col. 2, lines 45-48).
Morris and Bono disclose changing the first restrictive permission to a third restrictive permission, wherein the first restrictive permission and the third restrictive using the third restrictive permission; before providing the file to the remote requester, changing the third restrictive permission to the stored second restrictive permission; but do not explicitly disclose changing the first restrictive permission to a third less-restrictive permission, wherein the first restrictive permission and the third less-restrictive permission are different; receiving a remote request to access the file using the third less-restrictive permission; before providing the file to the remote requester, changing the third less- restrictive permission to the stored second restrictive permission.
However, in an analogous art, Howarth discloses changing the first restrictive permission to a third less-restrictive permission, wherein the first restrictive permission and the third less-restrictive permission are different; before providing the file to the remote requester, changing the third less- restrictive permission to the stored second restrictive permission (Howarth, paragraph 0017, “By way of example, as parties join and/or leave a meeting, the data presented at the meeting may be dynamically modified  as appropriate to ensure that all parties in the meeting have sufficient authorization, e.g., privilege levels, to view the presented data.”; paragraph 0021, “Section of third content type 104c may be viewable, or otherwise accessed, by users with any privilege level which is less restrictive  than the most restrictive privilege levels and/or any security level that is higher than the lowest security level.”; paragraph 0066, “Generally, the data presented in a meeting may be dynamically altered as the attendees of the meeting change”; paragraph 0023, “the user with the most restrictive permissions and/or the lowest security level is presented with representation 108 when he or she requests  access to document”);
using the third less-restrictive permission (Howarth, paragraph 0032 and 0057, “That is, identifying content types typically includes identifying content types of different portions of the data, and determining the lowest privilege level needed by an attendee in order to view or otherwise access each portion” ).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Howarth with the system/method/ non-transitory machine-readable medium of Morris and Bono to include changing the first restrictive permission to a third less-restrictive permission, wherein the first restrictive permission and the third less-restrictive permission are different; receiving a remote request to access the file using the third less-restrictive permission; before providing the file to the remote requester, changing the third less- restrictive permission to the stored second restrictive permission.
One would have been motivated to provide users with the benefits of adjusting data presented dynamically such that the data presented remains consistent with the authorization of parties viewing the data at the present time (Howarth: paragraph 0017).
Regarding claim 20, Morris discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause at least one machine to perform operations comprising: (Morris, col. 3, lines 52-63, “A computer system according to the present invention is illustrated generally at 30 in FIG. 1.  Computer system 30 includes at least one processor, such as processor 32, for performing sequences of logical operations.  Computer system 30 also includes memory 34 for storing instructions and data for use by processor 32.  An operating system 36 is stored in memory 34 and controls processor 32 and memory 34 for system operations and for executing application program instructions stored in memory 34.  Memory 34 typically includes random access memory (RAM), non-volatile memory, and a hard disk drive, but can include any known type of memory storage.”);
creating an extended attribute of a file and storing a second restrictive permission in the extended attribute, wherein the second restrictive permission is copied from a first restrictive permission associated with the file (Morris, col. 6, lines 12-22, “At step 110, call instruction 104 specifically stores the current privilege level from PSR.cpl field 52 into a previous privilege level field (PFS.ppl) 70 of PFS register 44.”; col. 4, lines 41-48, “Processor 32 has a current privilege level represented by a current privilege level field (PSR.cpl) 52 in PSR 46.  The current privilege level stored in PSR.cpl field 52 controls accessibility to system resources in processor 32, such as the system registers in system register set 40, system instructions, and system memory pages.  The current privilege level stored in PSR.cpl field 52 varies between two or more execution privilege levels.”);
changing the first restrictive permission to a third restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level [i.e., third permission encompasses promoted privilege level] of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.  If the previous privileged level state in PFS.ppl field 70 is more privileged than the current privilege level in PSR.cpl field 52, at step 120 privilege promotion instruction 62 takes an illegal operation fault.”);
converting the third restrictive permission to the second restrictive permission without writing to the third restrictive permission, such that a user of the host file system is provided the file using the third permission and the container user is provided the file using the second restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.”).
Morris discloses creating an extended attribute of a file and storing a second permission in the extended attribute, wherein the second permission is copied from a first permission associated with the file; converting the third permission to a converted permission without writing to the third permission, but does not explicitly disclose creating an extended attribute of a file stored in a host file system and storing a second permission the second restrictive permission without writing to the third restrictive permission, such that a user of the host file system is provided the file using the third restrictive permission and the container user is provided the file using the second restrictive permission
However, in an analogous art, Bono discloses creating an extended attribute of a file stored in a host file system and storing a second permission in the extended attribute, wherein the second permission is copied from a first permission associated with the file (Bono, col. 5, lines 41-60, “As described above with reference to FIG. 5, a new file server architecture includes a container file system 81 built on a sparse metavolume 82 for enhanced decoupling of logical storage from physical storage.  However, the new file server architecture has been designed to be generic and portable across multiple storage platforms including array, network (fabric and network appliances), and servers hosting various types and levels of virtualization services, including out-of-band services, which can be deployed to host block devices at network level (director class fabric switches) or on storage arrays.”);
in response to receiving a request from a container user to access the file using the third restrictive permission (Bono, col. 30, lines 11-22, “The container file systems layer calls a read or write I/O Request Packet (IRP) function in order to perform asynchronous read or write operations on the sparse volume data object in a read-write state 482.”);
converting the third permission to the second restrictive permission without writing to the third restrictive permission, such that a user of the host file system is restrictive permission and the container user is provided the file using the second restrictive permission (Bono, col. 30, lines 11-22, “The container file systems layer calls a read or write I/O Request Packet (IRP) function in order to perform asynchronous read or write operations on the sparse volume data object in a read-write state 482.”; col. 7, lines 23-39, “The network file server 21 also provides metadata services to the client 23 so that the client may perform read and write operations directly to the cached disk array 29 over a data link 22.  For example, as described in Vahalia et al. U.S.  Pat.  No. 6,973,455 issued Dec.  6, 2005, incorporated herein by reference, the client 23 sends to the file server 21 at least one request for access to a file.  In response, the file server 21 grants a lock to the client 23, and returns to the client metadata of the file including information specifying data storage locations in the cached disk array 29 for storing data of the file.  The client 23 receives the metadata, and uses the metadata to produce at least one data access command for accessing the data storage locations in the cached disk array 29.  The client sends the data access command to the cached disk array 29 to read or write data to the file.  For a write operation, the client 23 may modify the metadata.  When the client 23 is finished writing to the file, the client returns any modified metadata to the file server 21.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bono with the system/method/ non-transitory machine-readable medium of Morris to include creating an extended attribute of a file stored in a host file system and storing a second restrictive permission in the extended attribute, wherein the second restrictive permission is restrictive permission associated with the file; in response to receiving a request from a container user to access the file.
One would have been motivated to provide users with the benefits of provisioning a file system with different classes of storage and providing file system awareness (Bono: col. 2, lines 45-48).
Morris and Bono disclose changing the first restrictive permission to a third restrictive permission; in response to the request and before providing the container file system with access to the file using the third restrictive permission; converting the third permission to the second restrictive permission without writing to the third restrictive permission; but does not explicitly disclose changing the first restrictive permission to a third less-restrictive permission; in response to the request and before providing the container file system with access to the file using the third less-restrictive permission; converting the third less-restrictive permission to the second restrictive permission without writing to the third less-restrictive permission.
However, in an analogous art, Howarth discloses changing the first restrictive permission to a third less-restrictive permission; converting the third less-restrictive permission to the second restrictive permission without writing to the third less-restrictive permission (Howarth, paragraph 0017, “By way of example, as parties join and/or leave a meeting, the data presented at the meeting may be dynamically modified  as appropriate to ensure that all parties in the meeting have sufficient authorization, e.g., privilege levels, to view the presented data.”; paragraph 0021, “Section of third content type 104c may be viewable, or otherwise accessed, by users with any privilege level which is less restrictive  than the most restrictive privilege levels and/or any security level that is higher than the lowest security level.”; paragraph 0066, “Generally, the data presented in a meeting may be dynamically altered as the attendees of the meeting change”; paragraph 0023, “the user with the most restrictive permissions and/or the lowest security level is presented with representation 108 when he or she requests  access to document”);
in response to the request and before providing the container file system with access to the file using the third less-restrictive permission (Howarth, paragraph 0032 and 0057, “That is, identifying content types typically includes identifying content types of different portions of the data, and determining the lowest privilege level needed by an attendee in order to view or otherwise access each portion” ).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bono with the system/method/ non-transitory machine-readable medium of Morris to include changing the first restrictive permission to a third less-restrictive permission; in response to the request and before providing the container file system with access to the file using the third less-restrictive permission; converting the third less-restrictive permission to the second restrictive permission without writing to the third less-restrictive permission.
One would have been motivated to provide users with the benefits of provisioning a file system with different classes of storage and providing file system awareness (Bono: col. 2, lines 45-48).

Claim 9 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Morris (US7680999), filed February 8, 2000, in view of Bono (US8285758), filed 
Regarding claim 9, Morris Bono, and Howarth disclose the method of claim 1.  Morris Bono, and Howarth do not explicitly disclose further comprising receiving a request from a local user of the host file system to access the file.
However, in an analogous art, Savage discloses further comprising receiving a request from a local user of the host file system to access the file (Savage, paragraph 0107, “In process 704, an application to edit the file is identified via an operating system of a device through which the request is initiated.  In one embodiment, the identification of the application to edit the file occurs transparently to a user who generated the request at the device.  This process can also occur without user intervention such that the file automatically opens on the local user device when the user requests to access/edit a file on the host server from their device, regardless of the device platform (e.g., operating system) and/or applications that are available on (e.g., installed on) the device.”; paragraph 0112, “In process 712, it is detected through the operating system that the file has been changed.  In one embodiment, the changes or edits to the file accessed using the application are detected from a file system of the operating system, for example, through an API of the operating system for file system events.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Savage with the system/method/ non-transitory machine-readable medium of Morris Bono, and Howarth to include further comprising receiving a request from a local user of the host file system to access the file.
 (Savage: paragraph 0002).
Claims 10-14 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Morris (US7680999), filed February 8, 2000, in view of Bono (US8285758), filed June 30, 2007, Howarth (US20110314392), filed June 17, 2010, and Savage (US20140101310), filed October 4, 2013, and further in view of Fieweger (US9069436), filed March 31, 2006.
Regarding claim 10, Morris, Bono, Howarth, and Savage disclose the method of claim 9.
Morris, Bono, Howarth, and Savage do not explicitly disclose wherein the file provided to the local user has a different attribute than the file provided to the container file system.
However, in an analogous art, Fieweger discloses wherein the file provided to the local user has a different attribute than the file provided to the container file system (Fieweger, col. 2, lines 3-13, “One embodiment of the present invention relates to a computer implemented method of controlling access to at least one document, comprising: receiving for storage from a first user at least one document; receiving from the first user at least one classification associated with the stored document, wherein the classification has a value selected from at least a first classification value and a second classification value; receiving from a second user at least one permission attribute associated with the second user, wherein the permission attribute associated with the second user is self-declared and wherein the permission attribute has a value selected from at least a first permission attribute value and a second permission attribute value; and permitting the second user to access the stored document if the classification value of the stored document matches the permission attribute value declared by the second user.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Fieweger with the system/method/ non-transitory machine-readable medium of Morris, Bono, Howarth, and Savage to include further comprising receiving a request from a local user of the host file system to access the file.
One would have been motivated to provide users with the benefits of controlling access to at least one document via an attribute (Fieweger: col. 2, lines 3-17).
Regarding claim 11, Morris, Bono, Howarth, Savage, and Fieweger disclose the method of claim 10.  Morris discloses wherein the file is provided to a local user of the host file system using the third restrictive permission (Morris, col. 6, lines 23-39, “At step 112, operating system 36 performs privilege promotion instruction 62 to promote the current privilege level of processor 32 stored in PSR.cpl field 52.  Performing privilege promotion instruction 62 includes step 114 of reading the stored previous privilege level state in PFS.ppl field 70.  Performing privilege promotion instruction 62 also includes step 116 of comparing the previous privilege level state in PFS.ppl field 70 to the current privilege level in PSR.cpl field 52.  If the previous privilege level state stored in PFS.ppl field 70 is equal to or less privileged than the current privilege level stored in PSR.cpl field 52, at step 118 operating system 36 promotes the current privilege level stored in PSR.cpl so that application program 56 can directly execute higher privileged routine 60.”).
Regarding claim 12, Morris, Bono, Howarth, Savage, and Fieweger disclose the method of claim 11.  Morris discloses wherein the local user is an unprivileged user, and wherein the unprivileged user is permitted to read and execute the file based on the third restrictive permission (Morris, col. 5, lines 46-49, “In one embodiment, processor 32 verifies page level permissions to a given virtual page by verifying privilege levels, page level read and write permission, and protection key read and write permission.”).
Regarding claim 13, Morris, Bono, Howarth, Savage, and Fieweger disclose the method of claim 12.  Morris discloses wherein the unprivileged user is able to read but unable to execute the file based on the second restrictive permission (Morris, col. 5, lines 46-49, “In one embodiment, processor 32 verifies page level permissions to a given virtual page by verifying privilege levels, page level read and write permission, and protection key read and write permission.”).
Regarding claim 14, Morris, Bono, Howarth, Savage, and Fieweger disclose the method of claim 10.  Morris discloses wherein as a result of the third restrictive permission, the file is readable and executable by privileged users and unprivileged users of the host file system, and as a result of the second restrictive permission, the file is non-executable by users of the container file system (Morris, col. 5, lines 46-49, “In one embodiment, processor 32 verifies page level permissions to a given virtual page by verifying privilege levels, page level read and write permission, and protection key read and write permission.”).
Claims 15-17 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Morris (US7680999), filed February 8, 2000, in view of Bono (US8285758), filed June 30, 2007, Howarth (US20110314392), filed June 17, 2010, Savage (US20140101310), filed October 4, 2013, and Fieweger (US9069436), filed March 31, 2006, and further in view of Modiano (US20010054068), filed June 13, 2001.
Regarding claim 15, Morris, Bono, Howarth, Savage, and Fieweger disclose the method of claim 14.  
Morris, Bono, Howarth, Savage, and Fieweger disclose a local user, a host file system, an unprivileged user, first, second, and third permissions, and a host file system, but do not explicitly disclose wherein a local and unprivileged user of the host file system creates an image based on the file that is already present in the host file system.
However, in an analogous art, Modiano discloses wherein a local and unprivileged user of the host file system creates an image based on the file that is already present in the host file system (Modiano, paragraph 0016, “The site image is captured by entering one or more optional parameters (i.e. how many levels to snake, megabyte limits etc.) and snaking a target site to create/capture the site image.  One or more copies of the site image are stored on the staging server and can be used as the basis for the site templates to be created, and as the basis for the output or "staging" site.  The system and method of the present invention can be employed on an Intranet, Extranet or public Internet site, enabling an organization to employ a work flow management system that enables multiple contributors to define, create, and approve Web site content.  The system allows everything from product descriptions, online inventory, shipping schedules, partner news, distributor locations, and customer data to be up-to-date and accurate.”). 

One would have been motivated to provide users with the benefits of employing  a work flow management system that enables multiple contributors to define, create, and approve Web site content (Modiano: paragraph 0016).
Regarding claim 16, Morris, Bono, Howarth, Savage, Fieweger, and Modiano disclose the method of claim 15.  Morris discloses wherein as a result of the second restrictive permission, an unprivileged user of the container file system is not permitted to create an image using the file that is already present in the host file system (Morris, col. 6, lines 36-39, “If the previous privileged level state in PPS.pp! field 70 is more privileged than the current privilege level in PSR.cpl field 52, at step 120 privilege promotion instruction 62 takes an illegal operation fault”).
Regarding claim 17, Morris, Bono, Howarth, Savage, Fieweger, and Modiano disclose the method of claim 16.  Morris discloses the underprivileged user of the container file system not being permitted to create an image (Morris, col. 6, lines 36-39, “If the previous privileged level state in PPS.pp! field 70 is more privileged than the current privilege level in PSR.cpl field 52, at step 120 privilege promotion instruction 62 takes an illegal operation fault”).   Modiano discloses wherein in response to the underprivileged user of the container file system not being permitted to create an image using the file that is already present in the host file system, copying the file and creating an image based on a (Modiano, paragraph 0016, “The site image is captured by entering one or more optional parameters (i.e. how many levels to snake, megabyte limits etc.) and snaking a target site to create/capture the site image.  One or more copies of the site image are stored on the staging server and can be used as the basis for the site templates to be created, and as the basis for the output or "staging" site.  The system and method of the present invention can be employed on an Intranet, Extranet or public Internet site, enabling an organization to employ a work flow management system that enables multiple contributors to define, create, and approve Web site content.  The system allows everything from product descriptions, online inventory, shipping schedules, partner news, distributor locations, and customer data to be up-to-date and accurate.”).  The motivation is the same as that of the claim from which this claim depends.
Claim 19 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Morris (US7680999), filed February 8, 2000, in view of Bono (US8285758), filed June 30, 2007, and Howarth (US20110314392), filed June 17, 2010, and further in view of Mathur (US20160219073), filed January 28, 2015.
Regarding claim 19, Morris, Bono, and Howarth disclose the system of claim 18.
Morris, Bono, and Howarth do not explicitly disclose wherein the remote requester includes a container file system executing in an operating environment that is isolated from the operating environment of the host file system.
However, in an analogous art, Mathur discloses wherein the remote requester includes a container file system executing in an operating environment that is isolated from the operating environment of the host file system (Mathur, paragraph 0049, “In operation, application containers 721-724 are instantiated on host computing systems 701-702.  Application containers 721-724 package an application and its dependencies in a virtual package, and run the containerized applications as an isolated process in userspace on the host operating system.  Application containers 731-734 may include Linux containers, jails, partitions, or other types of containment modules, and may also include full operating system virtual machines in some examples.  In the present instance, in addition to applications 731-734, each of the containers further includes a security layer that is used as an intermediary between the application within the container, and processes systems external to the container.  Thus, the security layer may include firewall, encryption, and communication interface modules that are used to insulate the application from inappropriate communications.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mathur with the system/method/ non-transitory machine-readable medium of Morris, Bono, and Howarth to include wherein the remote requester includes a container file system executing in an operating environment that is isolated from the operating environment of the host file system.
One would have been motivated to provide users with the benefits of employing  a work flow management system that enables multiple contributors to define, create, and approve Web site content (Modiano: paragraph 0016).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.J.M/Examiner, Art Unit 2439       



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439